WILSON, J.
Appellant Laura Alpha Donovan, also known as Laura Alpha Caruthers, has made a motion to consolidate the appeals of the three above-entitled proceedings.
Number 16154 and Number 16172 are the same annulment and guardianship proceedings, respectively, as are referred to in an opinion filed this date, ante p. 664 [186 P.2d 718]. Number 16233 is an appeal from an order denying defend*669ant’s motion for additional attorneys’ fees in the annulment case.
The appeal in Number 16154 from the judgment annulling the marriage will present questions appropriate to the proceedings had in the trial of that action, and the question raised by the appeal in Number 16233 is whether the court abused its discretion in refusing additional attorneys’ fees. The questions are so related as to make it advisable to consolidate the appeals.
It appears from the affidavit of counsel for respondent that a stipulation was entered into that the reporter’s and clerk’s transcripts in Number 16154 and in Number 16172 might be used in Number 16233 insofar as the transcripts are applicable, but that such stipulation was entered into with the express understanding that it should in nowise constitute a consolidation of the last-numbered appeal with the other two appeals, and that such condition was insisted upon by respondent for the purpose of avoiding consolidation.
It will expedite the consideration of the eases by this court to consolidate the two appeals in the annulment case notwithstanding the objections of respondent. The appeal from the order appointing a guardian in Number 16172 has been dismissed by an order made on this date and is no longer before the court.
The motion to consolidate the appeals in Number 16154 and Number 16233 is granted. The motion to consolidate said appeals with the appeal in Number 16172 is denied.
Moore, P. J., and McComb, J., concurred.
A petition for a rehearing in Number 16172 was denied December 19,1947.